United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF THE ARMY,
DEPARTMENT OF PUBLIC WORKS,
Fort Richardson, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1212
Issued: January 29, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2006 appellant filed a timely appeal of a January 23, 2006 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative, finding that her reflex
sympathetic dystrophy (RSD)/regional complex pain syndrome (RCPS) was not causally related
to her February 13, 2003 employment-related injuries. She also appeals a March 8, 2006 merit
decision of the Office, denying wage-loss compensation for the period August 9 through
September 2, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant’s RSD/RCPS is causally related to her accepted
February 13, 2003 employment-related injuries; and (2) whether she has established that she was
disabled from August 9 through September 2, 2005 due to her accepted employment-related
injuries.

FACTUAL HISTORY
On February 13, 2003 appellant, then a 49-year-old procurement coordinator, filed a
traumatic injury claim alleging that on that date she slipped on ice and fell while walking from
her car to the employing establishment’s entrance. She sustained injury to her left arm.
Appellant returned to part-time work, four hours per day, on March 3, 2003 and full-time work
with restrictions on or about April 28, 2003.
Form reports dated April 28, 2003 from Dr. Henry T. Leis, a Board-certified orthopedic
surgeon, March 14, 2003 from Dr. Major Greg Shumacher, an employing establishment
physician and March 14, 2003 from Dr. Tim Lindquist, an employing establishment physician,
stated that appellant sustained fractured distal radius due to the February 13, 2003 incident.
An April 2, 2003 progress note from Major David Wonchala, a physician’s assistant,
stated that appellant had probable early RSD. In an April 28, 2003 progress note, Dr. Leis stated
that appellant sustained a malunion/nonunion of the left distal radius intra-articular fracture and
an ulnar styloid fracture. He stated that her case was complicated by overlying RSD by
examination. On May 1, 2003 Dr. Major Janet L. Wilkinson, an employing establishment
physician, performed a bone scan which suggested unfused fractures and bone turnover. She
stated that, if pain persisted after complete healing, then reevaluation for possible RSD could be
helpful. In a May 20, 2003 progress note, Dr. Leis stated that appellant’s RSD was resolving
based on physical examination and her history.
By letter dated July 2, 2003, the Office accepted appellant’s claim for a fracture of the
left distal radius and ulnar styloid and authorized closed reduction surgery on the left wrist. On
August 4, 2003 Dr. Leis performed surgery on appellant’s left wrist.
In an October 1, 2003 report, Dr. Major Scott M. Stallings, an employing establishment
physician, stated that appellant had situational depression and a history of RSD. In a
December 3, 2003 report, Dr. Stallings diagnosed major depression and RSD.1
By letter dated March 31, 2004, the Office accepted appellant’s claim for left malunion of
fracture and traumatic arthropathy of the left forearm.
On April 1, 2004 the Office referred appellant, together with a statement of accepted
facts, the case record and a list of questions, to Dr. Sarah D. Beshlian, a Board-certified
orthopedic surgeon and Dr. Robert H. Price, a Board-certified neurologist, for a second opinion
medical examination. The physicians were asked to determine whether the claimed condition of
RSD was causally related to the February 13, 2003 employment-related injuries.
In a May 18, 2004 report, Drs. Beshlian and Price opined that the accepted employmentrelated conditions had not resolved in their entirety. They stated that appellant could require
future medical treatment due to the development of post-traumatic arthritis of the radiocarpal
joint. Drs. Beshlian and Price found that were no signs of RSD on examination. Appellant’s
1

On June 3, 2004 the Office accepted appellant’s claim for major depressive episode based on the May 18, 2004
medical opinion of Dr. Michael K. Friedman, an Office referral physician.

2

condition was stable and she had reached maximum medical improvement. Drs. Beshlian and
Price stated that appellant did not require any further medical treatment and that she could return
to work as a procurement coordinator without restrictions. Utilizing the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001)
506, 467, 469, 604, Tables 16-27, Figures 16-28, 16-31 they determined that appellant had a
13 percent impairment to the left upper extremity. In an accompanying work capacity evaluation
dated May 20, 2004, Dr. Beshlian stated that appellant could work eight hours per day but
restricted her to no repetitive motion of the left wrist and no lifting, pushing, pulling more than
two pounds with the left hand.
In a June 1, 2004 report, Dr. Leis diagnosed comminuted distal radius fracture, malunion
distal radius, RSD and post-traumatic arthritis of the wrist.
The Office found a conflict in the medical opinion evidence between Drs. Leis, Beshlian
and Price as to whether appellant sustained RSD/RCPS due to her accepted employment-related
conditions. By letter dated September 16, 2004, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions, to Dr. Richard E. Marks, a
Board-certified neurologist, for an impartial medical examination.
In a November 4, 2004 report, Dr. Marks provided a detailed description of appellant’s
procurement coordinator position and reviewed the medical records. He provided a history of
her February 13, 2003 employment injuries, medical treatment and family, social and
employment background. Dr. Marks noted appellant’s left hand and elbow symptoms which
included pain that she rated as 4 out of 10. He reported normal findings on physical and
neurological examination. Dr. Marks diagnosed a displaced intra-articular fracture of the distal
radius associated with distal ulna fracture that was treated initially with casting and subsequently
with surgery due to malunion of the original fracture. These conditions were more probably than
not related to the accepted employment-related injuries. Appellant also had distal ulnar
neuropathy related to the accepted employment-related injuries and subsequent surgery.
Dr. Marks defined RSD/RCPS and noted the criteria for establishing this condition as set forth in
the A.M.A., Guides. He further noted a May 1, 2003 bone scan that found changes most
suggestive of unfused fractures and that RCPS was considered to be less likely. Dr. Marks listed
the criteria for establishing RSD/RCPS as set forth by the Washington State Department of
Labor and Industries, which included impaired motor function. He stated that appellant had
some weakness of hand grip on the left that was probably related to her pain complaints. Her
bone scan was classically abnormal for RCPS and, even if the impaired motor function of the left
upper extremity were taken into consideration, appellant’s condition could not be classified as
RCPS at that time. He explained:
“The etiology of her pain was not well sorted out. There is no objective evidence
for radiculopathy on today’s examination. She does have some sensory deficit in
the ulnar distribution of the left hand, probably due to ulnar neuropathy as a
sequel to the fracture and subsequent surgery. Neuropathies can sometimes be
painful, but the more widespread nature of [appellant’s] pain and the severity of
her pain is not what is usually seen with a distal ulnar neuropathy. It is noted that
a previous independent orthopaedic examiner has determined that [appellant] has
a left thumb carpal/metacarpal joint osteoarthritis unrelated to the injury in

3

question, as well as a post[-]traumatic arthropathy radial carpal joint due to
intra-articular displacement of the original distal radius fracture. These conditions
may be contributing to her discomfort but, again, the level of discomfort seems to
be in excess of what one would normally expect[ing] from these two conditions.”
With regard to future medical treatment, Dr. Marks stated that, since appellant did not
have RCPS, any further treatment for that condition was probably not indicated at that time.
Even assuming that appellant had RCPS, which she probably did not have based on the reasons
discussed above, it was unlikely that cervical sympathetic blocks or cervical sympathectomy
would be curative. According to the A.M.A., Guides, Dr. Marks stated that regional blockade
had no role in the diagnosis of RCPS.
By decision dated November 19, 2004, the Office found that appellant did not sustain
RSD/RCPS due to her February 13, 2003 employment-related injuries. It found that Dr. Marks’
November 4, 2004 report was entitled to special weight accorded an impartial medical specialist.
On December 16, 2004 appellant requested an oral hearing before an Office hearing
representative.
On August 22, 2005 appellant filed a claim for wage loss (Form CA-7) for the period
August 7 through 20, 2005. The employing establishment stated that she was on leave without
pay (LWOP) for 17 hours on August 11 and 12, 2005 and 9 hours on August 18, 2005 due to
medical visits and therapy, totaling 26 hours of LWOP. Appellant submitted disability
certificates dated August 11 and 18, 2005 from Dr. Cynthia H. Kahn, a Board-certified
anesthesiologist, which released her to return to work on August 15 and 18, 2005, respectively.
By letter dated August 25, 2005, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It noted that it had not received any medical evidence
regarding her condition since February 9, 2005. The Office requested that she submit medical
evidence from an attending physician showing what treatment she received, her prognosis and
plan for future treatment.
On August 31, 2005 appellant filed a CA-7 form alleging that she was totally disabled
from August 21 through September 2, 2005. The employing establishment stated that she was
on LWOP for 9 and 8 hours on August 25, 2005 respectively, due to medical visits and therapy,
totaling 17 hours of LWOP.
Appellant submitted Dr. Kahn’s October 28 and November 17, 2004 reports. Dr. Kahn
stated that appellant had RSD of the left upper extremity, right elbow tendinitis that was not
relieved with injection, right shoulder pain and left elbow tendinitis that was resolved with
injection. Her August 25, 2005 disability certificate released appellant to return to work on
August 29, 2005. Dr. Kahn’s January 10, 2005 report stated that appellant had left hand pain and
RCPS of the left upper extremity. On December 20, 2004 she performed a left stellate ganglion
block under fluoroscopic guidance on appellant’s left upper extremity. In June 24 and
September 24, 2004 progress notes, Dr. Leis stated that appellant had right lateral epicondylitis
and left de Quervain’s tenosynovitis and she was status post left distal ulnar resection and
salvage procedure for severe distal radioulnar joint arthrosis with radial malunion with persistent
symptoms.

4

In a decision issued on September 28, 2005, the Office denied appellant’s claims for
wage-loss compensation. The medical evidence of record failed to establish that she was totally
disabled from August 9 to September 2, 2005, due to her accepted fracture of the left distal
radius and ulnar styloid, left malunion of fracture and traumatic arthropathy of the left forearm.
On October 10, 2005 appellant submitted Dr. Kahn’s reports. On August 11, 18 and 25,
2005 appellant underwent a left stellate ganglion block under fluoroscopic guidance on the left
upper extremity. On September 2, 2005 report Dr. Kahn stated that appellant’s left upper
extremity RCPS had improved much following a series of stellate ganglion blocks.
On October 13, 2005 appellant requested an oral hearing before an Office hearing
representative regarding the September 28, 2005 decision. Dr. Kahn’s December 20, 2004 report
revealed that on that date appellant underwent a left stellate ganglion block under fluoroscopic
guidance on the left upper extremity.
Following the October 20, 2005 hearing regarding the denial of appellant’s claim of
RSD, she submitted Dr. Leis’ July 15, 2003 report. Dr. Leis stated that she sustained left distal
radius malunion and ulnar styloid nonunion with likely triangular fibrocartilage complex injury.
His September 30, 2003 progress note indicated that appellant had dorsal sensory branch of the
ulnar nerve neuritis status post distal ulna excision with extensor carpi ulnaris (ECU) tendon
stabilization. In a November 6, 2003 report, Dr. Leis provided a history of appellant’s
employment-related left wrist condition and medical treatment. He noted that she would never
regain full motion or function of her wrist and required six months to fully recovery from her
August 2003 surgery. Dr. Leis stated that appellant had not yet reached a static state or
maximum medical improvement. In subsequent progress notes, he noted that appellant was
status post left Darrah with ECU tendon stabilization with improvement of postoperative RSD.
In a February 27, 2004 report, Dr. Lawrence A. Kropp, a Board-certified anesthesiologist,
stated that there were no signs of RSD. He diagnosed Type 2 RCPS in the left wrist and hand.
By decision dated January 23, 2006, an Office hearing representative affirmed the
November 19, 2004 decision. He found that Dr. Marks’ medical opinion as an impartial medical
specialist constituted the weight of the medical evidence in establishing that appellant’s RSD
was not causally related to the February 13, 2003 fracture of the left distal radius or her accepted
condition.
In a March 8, 2006 decision, a hearing representative affirmed the September 28, 2005
denial of wage loss. The evidence of record failed to establish that appellant was disabled from
August 9 through September 2, 2005 due to her accepted February 13, 2003 employment-related
injuries.

5

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that an injury
was sustained in the performance of duty as alleged and that any disability and/or specific
condition for which compensation is claimed are causally related to the employment injury.3
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.4
Rationalized medical opinion evidence is medical evidence, which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant,5 must be one of
reasonable medical certainty6 and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7 The mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.
Neither the fact that the condition became apparent during a period of employment, nor the belief
of appellant that the condition was caused or aggravated by employment conditions is sufficient
to establish causal relation.8
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a fracture of the left distal radius. As a
result, she sustained ulnar styloid, a left malunion fracture and traumatic arthropathy of the left
forearm. The Board finds that a conflict in the medical opinion evidence arose between Dr. Leis,
2

5 U.S.C. §§ 8101-8193.

3

Jerry D. Osterman, 46 ECAB 500 (1995); see also Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384-85 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Manuel Garcia, 37 ECAB 767, 773 (1986); Juanita C. Rogers, 34 ECAB 544, 546 (1983).

9

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weisntein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

6

an attending physician and Drs. Beshlian and Kropp, Office referral physicians, as to whether
appellant sustained RSD/RCPS causally related to the accepted conditions. Dr. Leis opined that
appellant had RSD. Drs. Beshlian and Kropp opined that she did not have any signs of RSD.
The Office properly referred appellant to Dr. Marks, selected as the impartial medical
specialist, to resolve the conflict. In a November 4, 2004 report, Dr. Marks provided a detailed
review of appellant’s medical history of her February 13, 2003 employment-related injuries and
medical, family, social and employment background. He reported normal findings on physical
and neurological examination. Dr. Marks diagnosed a displaced intra-articular fracture of the
distal radius associated with distal ulna fracture that was treated with a cast and subsequently
with surgery. He further diagnosed distal ulnar neuropathy. Dr. Marks opined that the stated
conditions were caused by the February 13, 2003 employment injuries. He outlined the criteria
for diagnosing RSD/RCPS. Dr. Marks stated that appellant had some weakness in her hand grip
strength on the left but this was probably related to her complaints of pain. He noted that her
bone scan was classically abnormal for RCPS and found no objective evidence of RCPS.
Although appellant experienced some sensory deficit in the ulnar distribution of the left hand, the
severity of her pain was not usually seen with distal ulnar neuropathy. Dr. Marks noted that
appellant also had previously diagnosed carpal/metacarpal joint osteoarthritis of the left thumb
that was unrelated to the accepted employment injuries. He opined that post-traumatic
arthropathy of the radial carpal joint due to intra-articular displacement of the original distal
radius fracture may have been contributing to her discomfort. However, her level of discomfort
was in excess of what was normally expected from these two conditions.
The Board notes that, although Dr. Kropp opined that appellant developed RSD, he did
not state that the diagnosed condition was caused by the February 13, 2003 injury. Similarly,
Dr. Kahn’s October 28 and November 17, 2004 and January 10 and September 2, 2005 progress
reports found that appellant had RSD and RCPS of the left upper extremity. However, Dr. Kahn
failed to address whether the diagnosed conditions were caused by the accepted conditions.
The Board finds that Dr. Marks’ opinion is based on a proper factual and medical
background and is entitled to special weight. Dr. Marks found that appellant’s did not have RSD
causally related to the accepted employment-related fracture of the left distal radius and resulting
conditions to her left forearm. For this reason, his report constitutes the weight of medical
opinion.
LEGAL PRECEDENT -- ISSUE 2
Under the Act, the term disability is defined as an inability, due to an employment injury,
to earn the wages the employee was receiving at the time of the injury, i.e., an impairment
resulting in loss of wage-earning capacity.10 For each period of disability claimed, the employee
has the burden of establishing that he or she was disabled for work as a result of the accepted
employment injury.11 Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
10

See Prince E. Wallace, 52 ECAB 357 (2001).

11

Dennis J. Balogh, 52 ECAB 232 (2001).

7

preponderance of probative and reliable medical opinion evidence.12 The fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.13 The Board will not require the Office to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed. To do so would essentially allow an employee to self-certify
her disability and entitlement to compensation.14
ANALYSIS -- ISSUE 2
As noted the Office accepted appellant’s claim for fracture of the left distal radius and
ulnar styloid, left malunion of fracture and traumatic arthropathy of the left forearm. Appellant
subsequently claimed compensation for total disability from August 7 through
September 2, 2005. Appellant has the burden of establishing, by the weight of the substantial,
reliable and probative evidence, a causal relationship between her claimed disability and the
accepted condition.15
The relevant medical evidence includes Dr. Kahn’s August 11, 18 and 25, 2005 disability
certificates. She indicated that appellant could return to work on August 15, 18 and 29, 2005,
respectively. Dr. Kahn’s reports indicate that she performed a left stellate ganglion block under
fluoroscopic guidance on appellant’s left upper extremity on August 11, 18 and 25. This
evidence fails to establish that appellant was disabled for work due to the accepted employmentrelated injuries for the period claimed. Dr. Kahn’s disability certificates and reports are
insufficient to establish appellant’s claim.
Appellant failed to submit rationalized medical evidence establishing total disability for
the period August 9 to September 2, 2005 due to residuals of her accepted fracture of the left
distal radius and resulting left forearm conditions. The Board finds that she has not met her
burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that her RSD/RCPS is causally
related to her accepted February 13, 2003 employment-related injuries. The Board further finds
that appellant has failed to establish that she was totally disabled from August 9 through
September 2, 2005 due to her accepted employment-related conditions.

12

Gary J. Watling, 52 ECAB 278 (2001).

13

Manuel Garcia, 37 ECAB 767 (1986).

14

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); Fereidoon Kharabi,
52 ECAB 291 (2001).
15

Alfredo Rodriguez, 47 ECAB 437 (1996).

8

ORDER
IT IS HEREBY ORDERED THAT the March 8 and January 23, 2006 and
September 28, 2005 decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 29, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

